IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
WILLIAM NELSON, II PLAINTIFF
v. No. 3:18CV189-GHD-JMV
WARDEN LEPHER JENKINS
MR. DEAN, CHIEF OF SECURITY
SGT. TONYA BOYD, DISCIPLINARY HEARING OFFICER
CORRECTIONS OFFICER N. MARION
MS. DAVENPORT, DISCIPLINARY INVESTIGATOR
HAROLD TATUM DEFENDANTS

FINAL JUDGMENT

In accordance with the memorandum opinion entered this day, the motion by the defendants

for summary judgment is GRANTED, and the instant case is DISMISSED without prejudice for

failure to exhaust administrative remedies.

SO ORDERED, this, the { iy, day of February, 2020.

   

ISTRICT JUDGE
